Citation Nr: 1455407	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether a timely Substantive Appeal was received to perfect an appeal from an April 2008 rating decision which denied entitlement to service connection for severe joint and muscle pains, severe hypothyroidism and painful cysts on the body.

2. Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to exposure to herbicides.

3. Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides.

4. Entitlement to service connection for painful cysts on the body, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Sandy King, Agent

WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Board remanded this matter to afford the Veteran a hearing.  In October 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of the hearing is of record.

To the extent the action taken herein below is favorable to the Veteran, the issues on appeal have been characterized as shown on the title page. 

The issues of entitlement to service connection for a disability manifested by joint and muscle pain, hypothyroidism, and painful cysts on the body are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).






FINDING OF FACT

Correspondence dated February 18, 2009, and April 14, 2009, received by the Board prior to April 29, 2009, taken together contain the necessary information for, and constitute, a timely filed Substantive Appeal of the April 2008 rating decision.


CONCLUSION OF LAW

A Substantive Appeal of the April 2008 rating decision was timely filed.  38 U.S.C.A. § 7105(a), (d) (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.

On April 29, 2008, the RO sent a letter to the Veteran notifying him that it had denied his claims of service connection for severe joint and muscle pains, painful cysts on the body, and severe hypothyroidism.  In May 2008, the Veteran submitted his notice of disagreement with the April 2008 rating decision.  On February 3, 2009, the RO sent the Veteran a Statement of the Case (SOC).  The Veteran was not represented at the time.

On February 20, 2009, the RO received correspondence from the Veteran stating that he was in the process of obtaining assistance with his appeal, indicating that he would need assistance with a formal hearing, and requesting more time to file the required Form 9.  In a response dated March 4, 2009, the RO informed the Veteran that his Substantive Appeal was due April 29, 2009.  This response was merely a statement of the standard time limit for filing a Substantive Appeal in the Veteran's case, rather than a grant of an extension of time.

On April 15, 2009, the RO received a correspondence from the Veteran in which he requested a hearing before a local VA hearing officer regarding his claim for compensation.

On July 21, 2009, the RO notified the Veteran that his Notice of Disagreement (NOD) had been closed because he did not submit an Appeal to the Board of Veterans' Appeals VA Form 9 timely perfecting a Substantive Appeal.  On July 28, 2009, the RO received the Veteran's Form 9 as well as a letter explaining that on April 14, 2009, he had submitted the Form 9 along with the form appointing a representative and additional medical evidence.

Except in the case of simultaneously contested claims, which this is not, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2014).  A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2014).  If the SOC and any prior Supplemental Statements of the Case (SSOCs) addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  Id.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  Id.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  Id. 

In this case, the Veteran's February 2009 and April 2009 correspondence indicate the Veteran was continuing his appeal of the issues identified in the NOD.  In the February 2009 correspondence, the Veteran stated he was in the process of obtaining assistance with his appeal, and needed assistance with his Form 9 and preparation for a hearing.  The April 2009 correspondence reiterated the Veteran's intention to continue the appeal by seeking a hearing with the RO.  Although the correspondences do not specifically reference the February 2009 SOC, the Board finds that given a liberal reading, the correspondences indicate the appeal is being perfected as to all the issues noted in the February 2009 SOC.

Based on the foregoing, the Board finds that the February 2009 and April 2009 correspondence contained the necessary information under 38 C.F.R. § 20.202 and represent an adequate Substantive Appeal, which was timely-filed within the one-year period following the April 2008 notification of the denial of the Veteran's claims.


ORDER

The Veteran timely filed a Substantive Appeal with the April 2008 rating decision denying service connection for severe joint and muscle pains, severe hypothyroidism, and painful cysts on the body.


REMAND

The issues of service connection for a disability manifested by joint and muscle pain, hypothyroidism, and painful cysts on the body are remanded for purposes of further evidentiary development.  Specifically, the Veteran has not been afforded a VA examination that addresses the nature and etiology of his claimed disabilities.  The Veteran, who served in Vietnam and is therefore presumed to have been exposed to herbicides, argues that medical studies relate disabilities such as those he is claiming to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of any disability related to the Veteran's complaints of joint and muscle pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address the following:

a. Provide a diagnosis for any disorder related to joint and muscle pain currently present, or active during the period from January 2008 to the present.

 b. For any disorder related to joint and muscle pain found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicides.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

3.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of his hypothyroidism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicides.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

4.  The Veteran should be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of any skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

Thereafter, the examiner is asked to address the following:

a. Provide a diagnosis for any skin disorder currently present, or active during the period from January 2008 to the present.

 b. For any skin disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or is otherwise related to service, to include the Veteran's exposure to herbicide.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

5.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


